Citation Nr: 1145003	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-13 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE


1.  Entitlement to an evaluation in excess of 10 percent for a left hip disability, characterized as residuals of a fracture of the left acetabulum, for the portion of the appeal period extending from December 5, 2006 to September 27, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for a left hip disability, manifested by limitation of extension, for the portion of the appeal period extending from September 28, 2009.

3.  Entitlement to an evaluation in excess of 10 percent for a left hip disability, manifested by limitation of flexion, for the portion of the appeal period extending from September 28, 2009.

4.  Entitlement to an evaluation in excess of 20 percent for a left hip disability, manifested by limitation of abduction, for the portion of the appeal period extending from September 28, 2009.  

5.  Entitlement to an evaluation in excess of 10 percent for a left knee disability, to include chondromalacia and degenerative arthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which evaluations in excess of 10 percent were denied for service-connected disabilities of the left knee and left hip.  

While the appeal was pending, a rating action was issued in December 2009.  Therein, the RO established service connection for: a left hip disability manifested by limitation of abduction (previously evaluated as residuals of a fracture of the acetabulum), for which a 20 percent evaluation was assigned from September 28, 2009; a left hip disability, manifested by limitation of extension, for which a 10 percent evaluation was assigned from September 28, 2009; and a left hip disability, manifested by limitation of flexion, for which a 10 percent evaluation was assigned from September 28, 2009.  In essence, during the appeal period separate ratings have been assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Accordingly, the issues on appeal have been characterized as shown on the title page and the staged ratings now in effect will be fully considered in conjunction with the increased rating claim on appeal.  

The record reflects that in April 2009, a claim of entitlement to a total disability rating based on individual unemployability (TDIU) was raised.  The record seems to indicate that TDIU was in effect from November 2005 to September 2009.  Thereafter, a combined schedular evaluation of 100 percent was assigned effective from September 2009, apparently in lieu of TDIU.  It is not clear if the 100 percent schedular evaluation rendered moot the raised TDIU claim, as discussed in a deferred rating decision of October 2010.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court of Appeals for Veterans Claims held that a TDIU does not in fact become moot in all circumstances.  The Court relied on language found in the laws pertaining to special monthly compensation to determine that a Veteran could still derive a benefit from the assignment of a TDIU.  In this case, it also appears that the Veteran is in receipt of SMC under section 1114(s).  Nevertheless, as the matter has been raised, it must be addressed in some form. 

Accordingly, a TDIU claim has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The increased rating claim for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the portion of the appeal period extending from December 5, 2006 to September 27, 2009, there was no clinical evidence of malunion of the femur, ankylosis, or flail joint, nor of compensable limitation of flexion, extension, adduction or abduction.  During this period, the left hip disability is manifested by painful (non-compensable) limitation of motion, stiffness, swelling, and functional impairment on repetitive use. 

2.  For the portion of the appeal period extending from September 28, 2009, there has been no clinical evidence of left hip malunion of the femur, ankylosis or flail joint.

3.  For the portion of the appeal period extending from September 28, 2009, the left hip disability has been manifested by limitation of flexion to 45 degrees, but no less.  

4.  For the portion of the appeal period extending from September 28, 2009, the left hip disability has been manifested by limitation of extension to 5 degrees or less.  

5.  For the portion of the appeal period extending from September 28, 2009, the left hip disability has been manifested by limitation of abduction of 10 degrees or less.  

6.  The evidence in this case does not show a marked interference with employment or frequent periods of hospitalization due to the service-connected disability of the left hip, so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  For the portion of the appeal period extending from December 5, 2006 to September 27, 2009, the criteria for an evaluation in excess of 10 percent for residuals of a fracture of the left acetabulum have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250 through 5255 (2011).  

2.  For the portion of the appeal period extending from September 28, 2009 forward, the criteria for an evaluation in excess of 10 percent for a left hip disability, manifested by limitation of extension have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251 (2011).  

3.  For the portion of the appeal period extending from September 28, 2009 forward, the criteria for an evaluation in excess of 10 percent for a left hip disability, manifested by limitation of flexion have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2011).  

4.  For the portion of the appeal period extending from September 28, 2009 forward, the criteria for an evaluation in excess of 20 percent for a left hip disability, manifested by limitation of abduction have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5253 (2011).  

5.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the Veteran's increased rating claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In correspondence issued in January 2007, the RO provided notice that met these requirements.  The RO discussed the evidence necessary to substantiate an increased rating, the types of evidence that would be considered, and the Veteran's and VA's respective responsibilities to obtain that evidence.  The RO noted that evidence could include personal statements from the Veteran and lay observers that described the symptoms and nature and extent of disablement caused by the disability.  In sum, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.  Following the issuance of the aforementioned notice letter, subsequent adjudication of the claim on appeal was undertaken in a Statement of the Case (SOC) issued in March 2008 and in a Supplemental SOCs issued in December 2009 and October 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision, readjudicating claim. and notifying claimant of such readjudication in the statement of the case). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and his representative.

The Veteran was afforded VA examinations (conducted by QTC) in February 2007 and September 2009 in connection with the increased rating claim for a left hip disability currently on appeal and ready for adjudication.  The examinations included the pertinent findings for evaluating the severity of the left hip disorder under the appropriate diagnostic codes.  The Board finds that the examinations are adequate for the purpose of adjudicating the claim on appeal, and the Veteran does not contend otherwise.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Factual Background

In a September 1991 rating decision, the RO granted service connection for a left hip condition, for which a non-compensable evaluation was assigned effective from September 1991.  By rating action of November 2005, an increased evaluation of 10 percent was granted for the left hip disability, effective from January 2005.  

The Veteran filed an increased rating claim for the left hip disorder on December 5, 2006. 

The file contains a February 2007 report of an examination conducted by QTC for VA purposes.  The Veteran gave a history of a left hip injury sustained in December 1987, resulting from a helicopter accident.  He reported that his symptoms included stiffness and left hip swelling.  It appears that range of motion testing of the left hip revealed 125 degrees of flexion, 30 degrees of extension, 25 degrees of adduction, 45 degrees of abduction, external rotation of 60 degrees and internal rotation of 40 degrees.  It was noted that joint function was additionally limited by pain, fatigue, weakness, lack of endurance, incoordination and pain after repetitive use, but productive of no additional limitation of motion.  X-ray films of the left hip were normal.  Status post left acetabulum fracture was diagnosed.  It was noted that the collective impact of the Veteran's disabilities of the left knee, left hip, low back and cervical spine caused him to be unable to stand or walk for prolonged periods.  

VA records dated from 2003 to 2007, include a September 2007 entry documenting a history of falls associated with nerve damage in the right leg.  Those records do not include any pertinent lay or clinical findings relating to the left hip.  

In a statement provided in October 2007, the Veteran indicated that when seen by QTC for evaluation in February 2007, the examiner indicated that he had limitation of motion, as well as pain on motion, neither of which was reflected in the write-up.  He further indicated that the examination report stated that joint function was additionally limited by pain, weakness, fatigue, and lack of endurance, which the Veteran explained was inconsistent with findings to the effect that he had full range of motion without pain.  He mentioned that his left hip had been painful since his helicopter accident, that it continued to hurt, and that it was only relieved by medication.  The Veteran made statements to this effect again in a May 2008 statement.

The file contains the report of a second examination conducted by QTC for VA purposes, dated in September 2009.  The Veteran reported that his left hip symptoms included: weakness, stiffness, lack of endurance, fatigability, tenderness, and pain.  He mentioned that he did not have symptoms of: swelling, heat, redness, giving way, locking, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran stated that he experienced flare-ups as often as two times a week, lasting for as long as five hours at a time.  He assessed the pain as level "9" on a scale of 1 to 10, and reported that this produced symptoms including pain on activity; limitation of motion/move the hip due to pain; and difficulty standing/walking.  It was further reported that flare-ups could be produced by physical activity, as well as cold/wet weather, and could be relieved by rest and medications (Hydrocodone and Morphine).  The Veteran mentioned that with pain, he could not move about or work due to severe pain, but indicated that the condition had not resulted in any incapacitation, joint replacement, or hospitalization.  The report stated that functional impairment resulting from the hip condition was manifested by severe pain on walking or standing, and occasional inability to move the hip with pain so severe that the Veteran reports that he cannot put on his shoes.  

On examination, range of motion testing of the left hip revealed 45 degrees of flexion (with pain at 30 degrees), 0 degrees of extension, 15 degrees of adduction with pain, 0 degrees of abduction, external rotation of 10 degrees with pain, and internal rotation of 0 degrees.  On repetitive testing there was no additional limitation of motion.  Examination of the hip revealed evidence of weakness and guarding of movement, without signs of edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, malalignment or drainage.  There was no evidence of subluxation or ankylosis.  The examiner noted that joint function was additionally limited by pain after repetitive use, but that joint function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  X-ray films of the left hip were within normal limits.  Status post fracture of the left acetabulum with residual limitation of motion was diagnosed.  The examiner explained that this diagnosis was supported by objective evidence of limitation of motion and subjective complaints of pain on motion.  

It was noted that the collective impact of the Veteran's disabilities of the left knee, left hip, low back and left leg (nerve condition) caused marked limitation of motion - which could contribute to falling, as well as marked difficulty getting around resulting in the use of a motorized wheelchair most of the time.  

By rating action of December 2009, the RO established service connection for: a left hip disability manifested by limitation of abduction (previously evaluated as residuals of a fracture of the acetabulum), for which a 20 percent evaluation was assigned from September 28, 2009; a left hip disability, manifested by limitation of extension, for which a 10 percent evaluation was assigned from September 28, 2009; and a left hip disability, manifested by limitation of flexion, for which a 10 percent evaluation was assigned from September 28, 2009.

Analysis

The Veteran and his representative maintain that an increased evaluation is warranted for a service connected left hip disorder.  The appeal in this case arises from an increased rating claim filed on December 5, 2006, followed by a July 2007 rating action which denied an evaluation in excess of 10 percent for residuals of a fracture of the left acetabulum.  

While the case was pending appellate consideration, by rating action of December 2009, the RO established service connection for: a left hip disability manifested by limitation of abduction (previously evaluated as residuals of a fracture of the acetabulum), for which a 20 percent evaluation; a left hip disability, manifested by limitation of extension, for which a 10 percent evaluation was assigned; and a left hip disability, manifested by limitation of flexion, for which a 10 percent evaluation was assigned.  All of the aforementioned ratings were assigned effective from September 28, 2009.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, this appeal requires consideration of two distinct time periods during the appellate period at issue; the first extending from December 5, 2006 (when the increased rating claim was filed) until September 27, 2009; and the second extending from September 28, 2009 (when increased evaluations were granted), forward.  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The rating criteria applicable to the Veteran's increased rating claim for a left hip disability includes diagnostic code 5255.  Under Diagnostic Code 5255, malunion of the femur, with a slight level of knee or hip disability warrants a 10 percent rating; a moderate disability, a 20 percent rating; and a marked disability, a 30 percent rating.  A fracture of the surgical neck of the femur, with a false joint, corresponds to a 60 percent rating.  Fracture of the shaft or anatomical neck with nonunion, without loose motion, and if weightbearing is preserved with the aid of a brace also warrants a 60 percent rating; whereas a fracture of this type with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5255. 

Additional potentially applicable diagnostic codes include Diagnostic Code 5252, pursuant to which flexion of the thigh limited to 45 degrees warrants the assignment of a 10 percent evaluation.  A 20 percent evaluation requires flexion limited to 30 degrees, while a 30 percent evaluation requires flexion limited to 20 degrees and a 40 percent evaluation requires flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Several other Diagnostic Codes are also potentially applicable to the Veteran's service-connected right hip stress fracture.  Under Diagnostic Code 5251, extension of the thigh limited to 5 degrees warrants a sole and maximum evaluation of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Pursuant to Diagnostic Code 5253, impairment of the thigh manifested by limitation of adduction, with the inability to cross legs, or rotation, with the inability to toe-out more than 15 degrees on the affected leg, warrants a 10 percent evaluation.  A  maximum 20 percent evaluation is warranted for limitation of abduction of the thigh if motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

The normal range of motion for the hip is from 125 degrees flexion to 0 degrees extension and from 45 degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71, Plate II. 

When evaluating a musculoskeletal disability based upon a range of motion (such as a left hip disability), consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Left Hip - from December 5, 2006 to September 27, 2009

The Veteran's service-connected condition of the left hip, characterized as residuals of a fracture of the left acetabulum, has been assigned a 10 percent disability rating for the portion of the appeal period extending from December 5, 2006 to September 27, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2011).  Upon consideration of the lay and clinical evidence of record, the Board finds that entitlement to an evaluation in excess of 10 percent for the left hip disorder during this portion of the appeal period is not warranted.  

Applying the rating criteria specifically employed by the RO, under Diagnostic Code 5255, in order to warrant the next higher 20 percent evaluation, at least moderate disability of the hip with accompanying malunion of the femur must be demonstrated.  Upon comprehensive consideration of the record, the Board cannot ascertain that this requirement has been met.  Significantly, there was no conclusive showing of malunion of the femur during the portion of the appeal period extending from December 5, 2006 to September 27, 2009.  In fact, X-ray films of the left hip taken in February 2007 were entirely normal.  The Veteran's primary subjective symptoms consisted of pain, stiffness and left hip swelling; without complaints of instability, dislocation, or subluxation and absent any such clinical findings.  Status post left acetabulum fracture was diagnosed.

Without objective demonstration of disability involving mal-or non-union of the femur, particularly one substantiated by x-ray testing, there are no grounds upon which to assign any higher rating under Diagnostic Code 5255, and indeed the existing assignment of a 10 percent under that code in itself appears reflective of complaints of limited/painful motion and the aforementioned reported subjective symptomatology and nothing further.  Accordingly, the RO's utilization of Diagnostic Code 5255 appears to be designed to compensate the Veteran for largely subjective complaints relating to pain, stiffness and swelling of the hip, and not actually corresponding to any clinical evidence involving malunion of the femur.  In this regard the Board notes that rating by analogy is appropriate for an unlisted condition where a closely related condition, which approximates the anatomical location, symptomatology, and functional impairment, is available, as appears to be the case here.  38 C.F.R. § 4.20.

Further, at no point during the appeal period prior to September 28, 2009, has limitation of motion in extension, flexion, abduction or adduction, even approached the findings required for a compensable evaluation under Diagnostic Codes 5251, 5252, or 5253.  Findings made upon examination of 2007 appear to reveal no deficit in extension, left hip flexion of 125 degrees, and full abduction to 45 degrees, with no additional limitation of motion on repetitive testing.  Even considering the examiner's comments to the effect that there was evidence of limitation of joint function after repetitive use due to pain, fatigue, weakness and lack of endurance, the criteria for a separate or increased rating under codes 5251, 5252 and 5253 are clearly not met.  

Consideration of Diagnostic Code 5250 is inappropriate since there is no ankylosis in the Veteran's left hip.  No flail joint was found upon examination of 2007, also rendering Diagnostic Code 5254 inapplicable. 

The Board acknowledges the Veteran's assertions that he experiences constant pain in the left hip, as well as symptoms of weakness, stiffness and swelling.  The Veteran, as a lay person, is competent to provide such evidence of his symptoms and of how his left hip condition affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  While the Board finds the Veteran's lay statements relating to his symptomatology credible, these statements together with the clinical findings of record do not provide a basis for the assignment of an evaluation in excess of 10 percent for this applicable portion of the appeal period.  

In summary, the Board notes that the 10 percent evaluation assigned for the hip disability in the period prior to September 28, 2009, is not technically merited based on any of the aforementioned potentially applicable schedular criteria (diagnostic codes 5250 through 5255).  Instead, it was essentially assigned by analogy to diagnostic code 5255, based largely on the Veteran's subjective complaints of pain on motion, stiffness and swelling, as well as objective evidence of some (non-compensable) limitation of motion and functional impairment of the joint on repetitive use (per examination report of 2007).  Therefore, the Board finds that the Veteran's pain and functional impairment has been considered, is encompassed and was appropriately compensated by the 10 percent disability rating assigned prior to September 28, 2009.  As such, entitlement to an evaluation in excess of 10 percent based on functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), and Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011) would not be appropriate. 

The evidence shows that at no time during the appeal period occurring between December 5, 2006 and September 27, 2009, were manifestations associated with the Veteran's left hip disability shown to such an extent that an evaluation in excess of 10 percent would be warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against this claim and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to a disability rating in excess of 10 percent for a left hip disorder for the portion of the appeal period occurring between December 5, 2006 and September 27, 2009, is denied. 

B. Left Hip - September 28, 2009, Forward

By virtue of a December 2009 rating action, the RO established service connection for: a left hip disability manifested by limitation of abduction (previously evaluated as residuals of a fracture of the acetabulum), for which a 20 percent evaluation was assigned; a left hip disability, manifested by limitation of extension, for which a 10 percent evaluation was assigned; and a left hip disability, manifested by limitation of flexion, for which a 10 percent evaluation.  The effective date for all of the aforementioned revised ratings were assigned from September 28, 2009, the date of the second examination conducted by QTC.

As an initial matter, the Board has considered the implications of the change in diagnostic codes for this portion of the appeal period and recognizes that any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case the Board notes that prior to September 2009, diagnostic code 5255 had been used to evaluate the Veteran's left hip disability from September 1991, forward.  Although not a protected rating under 38 C.F.R. § 3.951(b) because this was not in effect for 20 years, there is still a question of whether the modification of the diagnostic code may be considered a severance.  This matter was recently addressed by the Federal Circuit Court.  See Read v. Shinseki, No. 2010-7100 (Fed. Cir. June 22, 2011).

Essentially, it has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").  In the Read case, the Federal Circuit noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the DC associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the CAVC in Gifford v. Brown, 6 Vet. App. 269 (1994).  See Read v. Shinseki, No. 2010-7100 (Fed. Cir. June 22, 2011)

Finding that the change in diagnostic codes in this case did not constitute an impermissible severance, the Board also notes that the current assignment of three different ratings - representing limitation of motion and function of three distinct types, accurately and comprehensively reflects the nature of the Veteran's left hip disability as manifested from September 28, 2009, forward.  In this regard, it is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  Accordingly, the Board will evaluate the Veteran's left hip disability under all potentially applicable rating criteria in determining whether further increased or separate evaluation are warranted for the appeal period extending from September 28, 2009, forward.  

From September 28, 2009 forward, separate 10 percent ratings have been assigned for limitation of extension and flexion, and another separate 20 percent evaluation had been assigned for limitation of abduction.  The Board notes that X-ray films taken in September 2009 were entirely normal.  

Upon examination of September 2009, left hip extension was to 0 degrees.  Under Diagnostic Code 5251, extension of the thigh limited to 5 degrees warrants a sole and maximum evaluation of 10 percent.  Accordingly, there is no basis for the assignment of an evaluation in excess of 10 percent based on limitation of extension.  

Under Diagnostic Code 5252, flexion of the thigh limited to 45 degrees warrants the assignment of a 10 percent evaluation.  A 20 percent evaluation requires flexion limited to 30 degrees.  When examined in September 2009, left hip flexion of 45 degrees was recorded.  This amount of flexion is consistent with the criteria for the assignment of a 10 percent evaluation.  The Board acknowledges that pain was noted at 30 degrees, yet movement was not limited to 30 degrees, even on repetitive testing.  Accordingly, there is no basis for the assignment of an evaluation in excess of 10 percent based on limitation of flexion, as flexion of less than 45 degrees has not been shown.  

Upon examination of September 2009, abduction was limited to 0 degrees.  Pursuant to Diagnostic Code 5253, a maximum 20 percent evaluation is warranted for limitation of abduction of the thigh if motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  Accordingly, even if abduction is not possible, there is no basis for the assignment of an evaluation in excess of 20 percent based on limitation of abduction.

As explained earlier here, there is currently no basis for the assignment of a separate or increased evaluation based on the rating criteria under Diagnostic Code 5255.  In order to warrant even a 10 percent evaluation under that code, malunion of the femur with slight hip disability must be demonstrated.  In this case there is no clinical evidence of malunion of the femur.  X-ray films of the left hip taken in September 2009 were negative, as they were previously in 2007.  In addition the 2009 examination report failed to reflect complaints or clinical findings of instability, dislocation, or subluxation.  As noted in the previous section, the technical requirements supporting a schedular rating of 10 percent under Diagnostic Code 5255 were not technically met prior to September 28, 2009, nor are they met from that date forward.  Accordingly, there is no basis for the assignment of a separate or increased evaluation under that criteria.  

Consideration of diagnostic code 5250 is inappropriate since there is no evidence of ankylosis in the Veteran's left hip, as noted in the September 2009 examination report.  Additionally, as no flail joint was found upon examination of 2009, evaluation under Diagnostic Code 5254 is  not applicable. 

When the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher disability rating under any other applicable diagnostic code (after all other potential diagnostic codes have been considered), as is the case here, further consideration of functional loss may not be required.  See Johnston v. Brown, 10 Vet. App. at 80 (1997); see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206-7.  Even upon consideration of the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, the Board notes that there was no additional limitation of motion with repetitive testing, or evidence of any appreciable additional functional impairment found on examination of September 2009.  As such, the Board finds no evidence of limitation of motion or function due to pain so as to warrant the assignment of additional or higher evaluations, in excess of the three compensable evaluations already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  

The Board has considered the statements of the Veteran regarding the nature and extent of his current symptoms.  See Layno v. Brown, 6 Vet. App. 465, at 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involve the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, at 208 (19994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, nor is he competent to assess the degree and extent of disability associated with his left hip disability for rating purposes.  In this regard, the clinical findings are the most clear and accurate indications of the nature and severity of the Veteran's left hip disability, and as such are assigned the highest probative value in this case.  

The evidence fails to indicate that ratings in excess of 10 percent are warranted for limitation of extension and flexion, or that a rating in excess of 20 percent is warranted for limitation of abduction.  In addition, the evidence does not support the assignment of any other separate evaluation for a left hip disorder for any portion of the appeal period extending from September 28, 2009 forward.  In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against this claim and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for further increased or separate ratings for the left hip disability the portion of the appeal period extending from September 28, 2009, is denied. 

      C.  Extraschedular Evaluation 

In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

Manifestations of the Veteran's service-connected left hip disability cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability, which is primarily manifested by limitation of motion, is contemplated by the rating schedule, and the assigned schedular evaluations are therefore, adequate. 

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this case, there is no evidence of an exceptional disability picture.  The record specifically indicates that the left hip disability has not required hospitalization or surgery (2009 examination report), and the Veteran does not contend that it does.  In addition, marked interference with employment is not shown, nor again, has the Veteran so contended in any specific manner.  Referral for consideration of extraschedular ratings is, therefore, not warranted.


ORDER

For the portion of the appeal period extending from December 5, 2006 to September 27, 2009, entitlement to an evaluation in excess of 10 percent for a left hip disability, characterized as residuals of a fracture of the left acetabulum, is denied on a schedular and extraschedular basis.  

For the portion of the appeal period extending from September 28, 2009 forward, an evaluation in excess of 10 percent for a left hip disability, manifested by limitation of extension, is denied on a schedular and extraschedular basis.

For the portion of the appeal period extending from September 28, 2009 forward, an evaluation in excess of 10 percent for a left hip disability, manifested by limitation of flexion, is denied on a schedular and extra schedular basis.

For the portion of the appeal period extending from September 28, 2009 forward, an evaluation in excess of 20 percent for a left hip disability, manifested by limitation of abduction, is denied on a schedular and extraschedular basis


REMAND

A remand is warranted in this case with respect to the claim for an evaluation in excess of 10 percent for left knee disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

With respect to the increased rating claim for a left knee disorder, the Board notes that a QTC examination for VA purposes was conducted in September 2009.  A review of that examination report reflects that the findings were incomplete for rating purposes.  As an initial matter, the Board observes that the original examination report of 2009 failed to include range of motion findings.  These findings were added in an addendum provided in September 2010.  However, even then the findings were unclear.  For instance, left knee extension of -5 degrees was recorded; which could indicate either that the Veteran demonstrated hyper-extension or lacked 5 degrees of extension.  

In addition, when evaluating a musculoskeletal disability based upon limitation in a range of motion, consideration is given to the degree of any additional limitation of motion found to be due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The 2009 examination report failed to address these pertinent considerations.  Accordingly, another examination will be sought pursuant to this remand.

In addition, the Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the Veteran's left knee disability, the examiner will be asked to determine the overall level of functional impairment due to these factors.

The Board also notes that VA treatment records on file are only current through September 2007.  The Board acknowledges that it is not clear whether VA provides primary and/or regular care for the Veteran's left knee disability.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, as the case is being remanded for other reasons VA treatment records dated from September 2007, forward, will be requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his increased rating claim for a left knee disability, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA records dated from September 2007, forward.

2.  The RO/AMC shall schedule the Veteran for a VA orthopedic examination in order to assess the severity and symptomatology associated of his service-connected left knee disability.  

The entire claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination of the Veteran.  All necessary and indicated special studies or tests, shall be accomplished.  The report of examination shall include a discussion of the Veteran's lay history and symptomatology as well as a summary of the pertinent lay and clinical history.  The examination report shall address the following:

a) Describe all symptoms caused by the service-connected left knee disability, as well as the severity of each symptom.  In this regard, range of motion studies shall be conducted (any negative value should be explained) and the examiner shall also address whether the left knee exhibits weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination, as well as discussing the overall level of functional impairment attributable to these factors.  

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be described in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

The examiner shall also state whether there is any instability/subluxation of the left knee and if so, the severity of such should be described as slight, moderate, or severe.  The examiner shall additionally indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the left knee joint.  The presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported.  

b) The examiner should also discuss whether the left knee disability is productive of any marked interference with employment.  The examiner should provide an opinion as to whether the Veteran's service-connected left knee disability precludes him from obtaining substantially gainful employment (as this may also pertain to the pending TDIU claim). 

c) The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.

3.  The RO/AMC should then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.

4.  The RO/AMC should then readjudicate the Veteran's increased rating claim for a left knee disability, to include consideration of whether the case warrants referral for extraschedular consideration.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


